                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ADRIAN LOVATO,

       Plaintiff,

vs.                                                                   1:18-CV-00816-KG-LF

BOARD OF COUNTY COMMISSIONERS
OF BERNALILLO COUNTY
DEPUTY CHARLES COGGINS,
DEPUTY OLEG YURCHENKO,

       Defendants.


               STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
         OF PLAINTIFF’S CLAIMS AGAINST DEFENDANT BOARD OF COUNTY
                   COMMISSIONERS OF BERNALILLO COUNTY

       THIS MATTER came before the Court on the Stipulated Joint Motion to Dismiss with

Prejudice Plaintiff’s Claims against Defendant filed by Plaintiff and Defendant. The Court

having considered the Motion, having been advised that this matter has been settled between the

parties, and being further advised that no disputes remain between them requiring resolution by

this Court, FINDS that it has jurisdiction of the parties and of the subject matter of this case, and

that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the First Amended Complaint filed by Plaintiff, and

all claims that have been or might have been brought in this case on his behalf, are hereby

dismissed with prejudice. The parties shall bear their own attorney’s fees and costs.




                                               UNITED STATES DISTRICT JUDGE
Submitted and Approved:


NEW MEXICO ASSOCIATION OF COUNTIES

 /s/ Mark Drebing
Mark Drebing
Brandon Huss
111 Lomas Blvd., N.W., Ste. 424
Albuquerque, NM 87102
(505) 820-8116
mdrebing@nmcounties.org
bhuss@nmcounties.org
Attorneys for Defendants

and

ALTURA LAW FIRM

 /s/ Approved electronically on 09/09/19
Andrew Indahl
500 Marquette Dr., N.W., Ste. 1200
Albuquerque, NM 87102
(505) 264-8741
andy@alturalawfirm.com
Attorney for Plaintiff
